In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Colabella, J.), entered August 2, 2002, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment, as the overhead pipe and valve near the *552wall of the defendants’ parking garage upon which the plaintiff struck his head was open and obvious and not inherently dangerous as a matter of law (see Cupo v Karfunkel, 1 AD3d 48 [2003] ; see also Jang Hee Lee v Sung Whun Oh, 3 AD3d 473 [2004]; Gibbons v Lido & Point Lookout Fire Dist., 293 AD2d 646 [2002]; Sorce v Great Oak Mar., 282 AD2d 598 [2001]). Therefore, the defendants had no duty to warn and did not breach their duty to maintain their property in a reasonably safe condition (see Cupo v Karfunkel, supra; Gibbons v Lido & Point Lookout Fire Dist., supra; Sorce v Great Oak Mar., supra).
The plaintiffs remaining contentions are without merit. Altman, J.P., Smith, Luciano and Cozier, JJ., concur.